DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Restriction Requirement mailed on April 1, 2022 has been vacated in favor of the below communication.






3.	The Amendment filed on June 21, 2021, has been received and entered.




Claim Disposition
4.	Claims 1-16 have been cancelled. Claims 17-39 have been added and are pending. Claims 17-39 are under examination.  




Specification

5.	The specification is objected to because of the following informalities:
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Nucleic acids encoding Tandem proteins".
The specification is objected to because not all the organism names are italicized (see the top of page 16, line 17, for example, Ascomycota).
Appropriate correction is required.
 




Information Disclosure Statement

6.	The Information Disclosure Statement filed on June 21, 2021, has been received and entered. The 1449 form has been considered and a copy is attached herein.


 

Claim Objection

7.	Claims 18-36 and 38-39 are objected to because of the following informalities:
For clarity it is suggested that claims 18-36 and 38-39 are amended to delete “according to” and recite “of”, for example, The nucleic acid construct of claim 17…”.
Appropriate correction is required.





 Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 17-39  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or
a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a nucleic acid construct comprising a heterologous promoter operably linked to a polynucleotide encoding a signal peptide; and at least two polynucleotides encoding one or more polypeptides of interest…separated by a linker comprising a proteolytic cleavage site…”. The claimed invention as set forth in claim 17 is devoid of a structure and function for all the claimed products. There is no indicia in the claimed embodiment about what specific polynucleotides encode the one or more polypeptides of interest; and claim 17 does not specifically claim a polypeptide of interest. The art generally acknowledges that several different DNA can encode the same protein. The claimed invention recites at least two polynucleotides which is not limiting. Thus, the invention as claimed in claim 17 is directed to a large variable genus of polynucleotides and their expression products.

The claimed invention is also directed to a structure that is at least 80% identical to SEQ ID NO:2 ( a signal peptide) and the coding sequence is at least 80% identical to SEQ ID NO:1. Furthermore, the claimed invention is directed to 80% identity to SEQ ID NOs: 4 and 5 which is the coding sequence and the expression product sequence for the mature polypeptide. The claimed invention encompasses an enormous amount of variability in a large genus that is not adequately described.
The specification discloses that the present invention provides means and methods for improving polypeptide expression yield by increasing the number of polypeptides that can be transferred into the ER while still using one signal peptide per translocation-dependent event, thereby increasing the number of polypeptide units that can be secreted per translocation event…. using a nucleic acid construct comprising a heterologous promoter operably linked to: a) a polynucleotide encoding a signal peptide; and b) at least two polynucleotides encoding one or more polypeptide of interest; wherein the at least two polynucleotides encoding one or more polypeptide of interest are each separated by a linker polynucleotide encoding a linker polypeptide comprising a proteolytic cleavage site; and wherein the signal peptide, the one or more polypeptide of interest and the linker polypeptide(s) comprising a proteolytic cleavage site are encoded in frame as a single polypeptide” (see page 2).  Furthermore, the claimed invention is directed to a fungal host, a filamentous fungal host, however, no specific one is defined. It is noted that claim 36 recites Aspergillus oryzae, however, claims 33 and 37 are not limited.   
The instant specification fails to provide adequate description for the large genus encompassed in the claims. The specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species, which are adequately described, are representative of the entire genus. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by
functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of protease, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 17-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2005/093050 (of record in the application) in view of CN104962573 (of record in the application) and Demidenko et al. (PNAS, April 29, 2013, pages 1867-76) taken with Oestdal et al. (US Patent No. 11,051,520, 2017) and Basu et al. (US Patent No. 9476072, 2013).
Claim 17 is directed to a nucleic acid construct comprising a promoter linked to (a) a polynucleotide encoding a signal peptide, and (b) at least two polynucleotides encoding one or more polypeptides of interest, wherein the polynucleotides (b) are each separated by a polynucleotide encoding a linker polypeptide comprising a proteolytic cleavage site and wherein the two polypeptides and linker are expressed as a single polypeptide. Claim 17 further specifies that the at least two polypeptides of interest consist of the same amino acid sequence, and that the at least two polypeptides of interest "are secreted as separate polypeptides consisting of the same amino acid sequence". 
WO2005/093050 discloses a polynucleotide comprising a promoter operably linked to a polynucleotide encoding a fusion construct, in which a first and a second catalytic domain are linked by a linker and a protease cleavage site such as a Lys-Arg dipeptide site cleavable by kexin. The fusion construct may encode a signal peptide (Figure 1 and pages 17-19). The two catalytic domains may both be derived from a exo-cellobiohydrolase (page 18 lines 7-10 and page 19 lines 3-5). The polynucleotide may be expressed in a fungal host cell, such as a T.reesei host cell (page 23). 
CN104962573 discloses a promoter driven polynucleotide encoding a fusion protein comprising a malE signal sequence, a pepsinogen II enzyme fused to maltose binding protein, with an intervening Factor X protease cleavage site (abstract). The nucleic acid construct of claim 17 differs from the disclosure of both WO2005/093050  and CN104962573 in that the amino acid sequences encoded either side of the linker consist of the same amino acid sequence. In WO2005/093050 and CN104962573 the sequences differ. According to the application, expressing a polypeptide of interest as a fusion with a further copy of the same polypeptide wherein the copies are separated by a protease cleavage site, permits production of two molecules of the polypeptide of interest per processing of the nascent polypeptide at the endoplasmic reticulum (ER) by SRP. Hence the effect associated with the difference is that the yield of the protein is much greater that when the protein is expressed from a single cassette with one molecule of the polypeptide of interest per signal peptide. The technical problem may therefore be formulated as provision of a method and means for increasing the yield of a polypeptide of interest (see entire document). 
 	The solution is to place two copies of a coding sequence for the polypeptide of interest into a nucleic acid construct, where the two sequences are separated by a linker encoding a protease cleavage site, and such that the polypeptide of interest can be secreted as separate polypeptides consisting of the same amino acid sequence. Based on the disclosure in the WO2005/093050 and the CN104962573 references, there is no teaching provided to place a coding sequences for the same polypeptide on both sides of the protease site, and no indication that doing this would provide a way of achieving a greater total yield of that polypeptide. However, Demidenko et al. teach tandem repeats for exogenous polypeptide expression which renders the claimed expression of two polypeptides having the same amino acid is obvious (see abstract and E1867). Moreover, the structure of the polypeptide and encoding polynucleotide, as well as the signal peptide and its coding sequence are known in the art. Oestdal et al. teaches a lipase and the structure of SEQ ID NOs: 4 and 5 with 84% and 100%, respectively. Oestdal et al. teaches proteolytic cleavage site and a fusion polypeptide in an Aspergillus oryzae (see paragraphs 3-14, 67 and 98-99). Further, Basu et al. disclose the signal peptide claimed and the coding sequence (SEQ ID NO:1 with 100% identity), promoters for directing transcription of the nucleic acid constructs and a filamentous fungus, such as Aspergillus oryzae (see paragraphs 55-57 and 79, for example).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the claimed invention as obvious. One of ordinary skill in the art would be motivated to combine the teaching of the references because they teach the inventive concept of a nucleic acid construct comprising a heterologous promoter linked to signal peptide. The nucleic acid construct of claim 17 differs from the disclosure of both WO2005/093050  and CN104962573 in that the amino acid sequences encoded either side of the linker consist of the same amino acid sequence, however, the art discloses tandem repeats and informs an ordinary skilled worker how to rectify the deficient in the primary and secondary references. Demidenko et al. teach tandem repeats for exogenous polypeptide expression which renders the claimed expression of two polypeptides having the same amino acid as obvious and the claimed structures are known in the art as disclosed by Oestdal et al. and Basu et al.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.





Conclusion

11.	No claims are presently allowable. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652